                                           Case 2:20-cv-00588-RFB-NJK Document 22
                                                                               23 Filed 12/11/20 Page 1 of 3
                                                                                                           2



                                       1   DANA JONATHON NITZ
                                           NEVADA BAR NO. 50
                                       2   SELMAN BREITMAN LLP
                                           3993 Howard Hughes Parkway, Suite 200
                                       3   Las Vegas, NV 89169-0961
                                           Telephone:   702.228.7717
                                       4   Facsimile:   702.228.8824
                                           Email:       dnitz@selmanlaw.com
                                       5

                                       6   Attorneys for Defendant STEADFAST
                                           INSURANCE COMPANY
                                       7

                                       8                               UNITED STATES DISTRICT COURT

                                       9                                     DISTRICT OF NEVADA

                                      10
    LLP




                                      11   LEONARDO R. COIZEAU, an individual,                 Case No. 2:20-cv-00588-RFB-NJK
                                      12                 Plaintiff,                            DEFENDANT STEADFAST
 Selman Breitman
                   ATTORNEYS AT LAW




                                                                                               INSURANCE COMPANY’S NOTICE
                                      13          v.                                           OF CHANGE OF HANDLING
                                      14   STEADFAST INSURANCE COMPANY. a                      ATTORNEY AND DISASSOCIATION
                                           Foreign Corporation; DOES I through X; and ROE      OF COUNSEL
                                      15   CORPORATIONS XI through XX, inclusive,
                                      16                 Defendants.
                                      17

                                      18          TO THE COURT AND TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

                                      19          PLEASE TAKE NOTICE that, effective immediately, Defendant Steadfast Insurance

                                      20   Company (hereinafter “Defendant”), by and through its attorney of record, Selman Breitman LLP,

                                      21   hereby gives notice that Cyrus S. Whitaker, is no longer an attorney associated with Selman

                                      22   Breitman LLP and therefore no longer needs to receive notice related to this case. Selman

                                      23   Breitman LLP will continue to represent Defendant and requests that the handling attorney for

                                      24   Defendant be changed. The handling attorney will be as follows:

                                      25                                     Dana Jonathon Nitz, Esq.
                                                                              Selman Breitman, LLP
                                      26                               3993 Howard Hughes Pkwy., Suite 200
                                                                              Las Vegas, NV 89169
                                      27                                    Telephone (702) 228-7717
                                                                           Email: dnitz@selmanlaw.com
                                      28

                                                                                          1
6007 46645 4811-5569-8132 .v1
                                           Case 2:20-cv-00588-RFB-NJK Document 22
                                                                               23 Filed 12/11/20 Page 2 of 3
                                                                                                           2



                                       1          Defendant requests that all further correspondence, pleadings, notices or service for this
                                       2   case concerning this matter be served upon them.
                                       3          Please remove Cyrus S. Whittaker from the service list.
                                       4   DATED: December 11, 2020              SELMAN BREITMAN LLP
                                       5

                                       6                                         By:       /s/ Dana Jonathon Nitz
                                                                                          DANA JONATHON NITZ
                                       7                                                  NEVADA BAR NO. 50
                                                                                          3993 Howard Hughes Parkway, Suite 200
                                       8                                                  Las Vegas, NV 89169-0961
                                                                                          Phone: 702.228.7717
                                       9                                                  Facsimile: 702.228.8824
                                                                                          Attorneys for Defendant STEADFAST
                                      10                                                  INSURANCE COMPANY
    LLP




                                      11   IT IS SO ORDERED.
                                           Dated: December 11, 2020
                                      12
 Selman Breitman




                                           .
                   ATTORNEYS AT LAW




                                      13   .
                                           ________________________________
                                      14   Nancy J. Koppe
                                           United States Magistrate Judge
                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28

                                                                                          2
6007 46645 4811-5569-8132 .v1
